Case 2:21-cv-01213-GW-AFM Document 23 Filed 08/02/21 Page 1 of 1 Page ID #:96



  1

  2

  3
                                                                       JS-6
  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    CHRISTOPHER LESLIE SMITH,                 Case No. 2:21-cv-01213-GW-AFM
 12
                           Petitioner,
             v.                                  JUDGMENT
 13

 14    MR. G. GUTIERREZ, Warden,
 15
                           Respondent.
 16

 17         This matter came before the Court on the Petition of CHRISTOPHER LESLIE
 18   SMITH, for a writ of habeas corpus. Having reviewed the Petition and supporting
 19   papers, and having accepted the findings and recommendation of the United States
 20   Magistrate Judge,
 21         IT IS ORDERED AND ADJUDGED that the Petition is dismissed as follows:
 22   (a) Petitioner’s claims concerning medical treatment at FCI Lompoc are dismissed
 23   without prejudice to Petitioner’s right to file an action pursuant to Bivens; and (b) the
 24   remaining claims are dismissed for lack of jurisdiction.
 25   DATED: August 2, 2021
 26

 27
                                              ___________________________________
                                                       GEORGE H. WU
 28                                            UNITED STATES DISTRICT JUDGE
